Citation Nr: 1754466	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to basic eligibility for VA non-service connected pension benefits.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, due to military sexual trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to March 1990

This matter comes before the Board of Veterans' Appeals (Board) from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran appeared at a September 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to the promulgation of a decision on the issue of entitlement to basic eligibility for VA non-service connected pension benefits, the Veteran withdrew his claim.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to basic eligibility for VA non-service connected pension benefits have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by the Veteran or his authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

At his September 2017 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw the issue of entitlement to basic eligibility for VA non-service connected pension benefits.  Thus, there remains no allegation of error of fact or law for the Board to address with respect to the above issue.  Accordingly, the Board does not have jurisdiction over this issue, and dismissal is warranted.


ORDER

The appeal of entitlement to eligibility to pension is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran initially filed a claim to establish service connection for major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim. Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, to include major depressive disorder, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.
 
At his September 2017 Board hearing, the Veteran stated that he was sexually assaulted while in the military and that this assault has resulted in his current acquired psychiatric disorder.

The Veteran has not been afforded a VA examination in connection with his claim for an acquired psychiatric disorder.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should send the Veteran the appropriate letter detailed evidence that may be considered when submitting a claim based on personal assault.  Develop the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304 (f)(5) and the VA Adjudication Procedures Manual Part IV, Subpart ii, Chapter 1, Section D, Paragraph 5. In this respect, request from the Veteran, with a copy to her representative, that she provide as much detail as possible regarding the alleged incident, to include any other evidence corroborating the incident. The Veteran must also be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.

2.  The RO should obtain a copy of the Veteran's service personnel records.  

3.  Obtain any outstanding VA treatment records, to include records from the Clarksburg, Beckley, and Martinsburg, West Virginia VAMCs, (as well as any other VA facilities the Veteran identifies) and associate those documents with the Veteran's claims file.

4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

All attempts to obtain these records must be documented in the claims file. The Veteran and his representative must be notified of any inability to obtain the requested documents.

5.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.   

6.  The examiner must first identify all diagnosed psychiatric disorders, to include, but not limited to, major depressive disorder and substance abuse disorder.

The examiner's attention is invited to both the DSM-IV and DSM-5.

After reviewing the record, and with consideration of the Veteran's lay statements regarding the traumatic events he experienced in service, the examiner is asked to address the following for each diagnosis:

Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's military service?

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

7.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

8.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

9.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




